Exhibit 10.15

ASSIGNMENT AND ASSUMPTION

OF LEASES AND SECURITY DEPOSITS

 

REGAL COURT – SHREVEPORT, LOUISIANA

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
entered into as of the 16th day of March, 2015, by and between KRG SHREVEPORT
REGAL COURT, LLC, a Delaware limited liability company (“Assignor”), and IREIT
SHREVEPORT REGAL COURT, L.L.C., a Delaware limited liability company
(“Assignee”). Reference is hereby made to that certain Purchase and Sale
Agreement, dated September 16, 2014, by and among Assignor, certain affiliates
of Assignor, and Inland Real Estate Income Trust, Inc., a Maryland corporation,
as predecessor-in-interest to Assignee (the “Agreement”). Capitalized terms used
herein but not defined herein shall have the meaning ascribed to them in the
Agreement.

 

1. Property. The “Property” means the real property located in Shreveport,
Louisiana, commonly known as Regal Court, and more particularly described in
Exhibit A attached hereto and incorporated herein.

 

2. Leases. The “Leases” means those leases, tenancies, rental agreements and
occupancy agreements affecting the Property for the tenants identified in the
rent roll attached to this Assignment as Exhibit B.

 

3. Security Deposits. “Security Deposits” means those certain refundable
security deposits held by or for Assignor on account of tenants under the Leases
as such deposits and with respect to which Assignee received a credit at the
closing of the transaction with respect to which this Assignment has been
executed and delivered.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Security Deposits, and all of
Assignor's right, title and interest in and to all of the Actions (as such term
is defined in the Agreement) listed on Exhibit E of the Agreement relating to
the Property (subject to any modifications of or supplements to Exhibit E of the
Agreement based upon any disclosures provided to Assignee by Assignor since the
date of the Agreement), but reserving unto Assignor all uncollected rent
attributable to the period prior to the date hereof pursuant to Section
3.4(b)(viii) of the Agreement.

1

 

 

5. Assumption. Assignee hereby assumes the covenants, agreements and obligations
of Assignor as landlord or lessor under the Leases as of the date of this
Assignment, and assumes the obligations under the Actions listed on Exhibit E to
the Agreement relating to the Property (subject to any modifications of or
supplements to Exhibit E of the Agreement based upon any disclosures provided to
Assignee by Assignor since the date of the Agreement). Assignee further assumes
all liability of Assignor for the proper refund or return of the Security
Deposits if, when and as required by the Leases.

 

6. Attorneys’ Fees. If any action, suit, arbitration or other proceeding is
instituted by any party to this Assignment for the purpose of interpreting any
of the terms hereof or to prevent or remedy a default hereunder by any other
party, the prevailing party shall be reimbursed by the non-prevailing party for
all of such prevailing party’s reasonable attorneys’ fees incurred in each and
every such action, suit, arbitration or other proceeding, including any and all
appeals or petitions therefrom. As used in this paragraph, attorneys’ fees shall
be deemed to mean the reasonable, actual costs of any legal services actually
performed in connection with the matters involved, calculated on the basis of
the usual fee charged by the attorney and any paralegals and legal staff
performing such service.

 

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

8. Limited Liability. By accepting this Assignment, but subject to Section 8(e)
of the Agreement, Assignee agrees that it will look only to the proceeds of the
Property for the performance or liability for nonperformance of any and all
obligations of Assignor hereunder, it being expressly understood and agreed that
no constituent member, manager or partner in or agent of Assignor, nor any
advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a constituent member in Assignor shall have any personal liability,
directly or indirectly, under or in connection with this Assignment, or any
amendment or amendments hereto made at any time or times, heretofore or
hereafter, and Assignee and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to the proceeds of the
Property for the payment of any claim or for any performance, and Assignee, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. This Section 8 is subject to, and not in limitation of, the
limitations on liability provided in Section 8(e) of the Agreement.

 

9. Counterparts. This Assignment may be signed in any number of counterparts
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

 

[Signature Page Follows]

2

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR:

 

KRG SHREVEPORT REGAL COURT, LLC,

a Delaware limited liability company

 

By:       /s/ Daniel R. Sink 

Daniel R. Sink, Executive Vice President and

Chief Financial Officer

 

ASSIGNEE:

 

IREIT SHREVEPORT REGAL COURT, L.L.C.,

a Delaware limited liability company

 

By: Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

 

By:          /s/ David Z. Lichterman

 

Name:     David Z. Lichterman

 

Title:       Vice President, Treasurer & CAO

3

 

 

Exhibit A

 

Legal Description

 

A tract of land situated in fractional Section 37, Township 17 North, Range 13
West, Caddo Parish, Louisiana, and being part of that land designated as Lot 1
of Hart's Island in a Judgment Recognizing and Sending in Possess ion to Carroll
W. Feist and Malcolm Feist, dated January 27, 1969 recorded in Conveyance Book
1210, Page 651 in the Official Records of Caddo Parish, Louisiana, and as shown
on a map of Hart's Island recorded in Conveyance Book 14, Page 195 in said
records and being more particularly described as follows:

BEGINNING at 1/2 inch iron rod (set) at the intersection of the east right of
way line of State Highway No. 1 (Youree Drive) and with the south right of way
of Regal Drive (previously called Lowe's Blvd.) As shown on the Plat of Kings
Red River Subdivision, recorded in Book 4050 on Page 49 in said Official
Records;

THENCE North 64 degrees 32 minutes 39 seconds East with the south right of way
line of Regal Drive, at a distance of 124.62 feet pass a 1/2 inch iron rod (set)
for corner, same being the intersection of said south right of way with the
proposed south right of way line of Regal Drive, continuing a total distance of
133.97 feet to a 1/2 inch iron rod (set) for corner in said proposed right of
way line and being the beginning of a curve to the left;

THENCE continuing with said proposed right of way line and along said curve to
the left, having a Delta of 43 degrees 42 minutes 09 seconds, a Radius of 298.50
feet, a Chord which bears North 42 degrees 41 minutes 35 seconds East-222.20
feet and an Arc Length of 227.68 feet to a 1/2 inch iron rod (set) for corner at
the end of said curve;

THENCE North 20 degrees 50 minutes 30 seconds East continuing with said proposed
right of way line, a distance of 136.58 feet to a 1/2 inch iron rod (set) for
corner and being the beginning of a curve to the right;

THENCE continuing with said proposed right of way line and along said curve to
the right, having a Delta of 57 degrees 41 minutes 33 seconds, a Radius of
197.50 feet, a Chord which bears North 49 degrees 41 minutes 17 seconds
East-190.57 feet and an Arc Length of 198.87 feet to a 1/2 inch iron rod (set)
for corner at the end of said curve;

THENCE North 78 degrees 32 minutes 03 seconds East continuing with said proposed
right of way line, a distance of 625.77 feet to a 1/2 inch iron rod (set) for
corner and being the beginning of a curve to the left;

THENCE continuing with said proposed right of way line and along said curve to
the left having a Delta of 32 degrees 25 minutes 14 seconds a Radius of 175.55
feet, a Chord which bears North 62 degrees 19 minutes 26 seconds East-98.02 feet
and an Arc Length of 99.34 feet to a 1/2 inch iron rod (set) for corner in same;

4

 

 

THENCE across the above referenced Lot 1 of Hart's Island as follows:

South 25 degrees 21 minutes 57 seconds East a distance of 760.38 feet to a 1/2
inch iron rod (set) for corner,

South 21 degrees 59 minutes 54 seconds West a distance of 1154.00 feet to a 1/2
inch iron rod (set) for corner in the north high bank of Sand Beach Bayou;

THENCE with the east and north high bank of said Sand Beach Bayou as follows:

 * South 85 degrees 19 minutes 56 seconds West a distance of 128.15 feet,
 * South 85 degrees 39 minutes 01 seconds West a distance of 163.11 feet,
 * South 86 degrees 02 minutes 26 seconds West a distance of 149.91 feet and,
 * North 86 degrees 18 minutes 16 seconds West a distance of 63.49 feet to a 1/2
   inch iron rod (set) in east right of way line of the aforementioned State
   Highway No. 1 (Youree Drive);

THENCE North 25 degrees 27 minutes 21 seconds West with the east right of way
line of State Highway No. 1 (Youree Drive), a distance of 78.61 feet to a 1/2
inch iron rod (set) for an angle corner in said right of way line;

THENCE North 31 degrees 10 minutes 21 seconds West continuing with the said east
right of way line, a distance of 100.50 feet to a 1/2 inch iron rod (set) for an
angle corner in said right of way line.

THENCE North 25 degrees 27 minutes 21 seconds West continuing with the said east
right of way line, a distance of 1093.56 feet to the PLACE OF BEGINNING.

Less and Except Lot 10A, Regal Crossing Unit 2 per plat thereof recorded at Book
6000, Page 54. Registry No. 2152463, Caddo Parish, Louisiana Records.

NOW KNOWN AS:

LOTS 1, 2, 3, 4, 4-A, 5, 6, 11 AND 12, REGAL CROSSING Being a Subdivision of
Part of Fractional Section 37, Township 17 North, Range 13 West, Caddo Parish,
Louisiana, 13 Lots -39.499 Acres, a subdivision in the City of Shreveport, Caddo
Parish, Louisiana, as per that plat recorded in Book 5050, Pages 191-192 under
Registry No. 2097143 of the Records of Caddo Parish, Louisiana.

AND

LOTS 7A, 8A and 9A REGAL CROSSING UNIT 2 [Being a Resubdivision of Lots 7-10 of
Regal Crossing as recorded in Book 5050, Pages 191-192 of the Conveyance Records
of Caddo Parish, Louisiana, Being located in Fractional Section 37, Township 17
North Range 13 West Caddo Parish, Louisiana, Area 4.820 Acres], a subdivision in
the City of Shreveport, Caddo Parish, Louisiana, as per that plat recorded in
Book 6000, Page 54 under Registry No. 2152463 of the Records of Caddo Parish,
Louisiana.

 

5

 

 

Exhibit B

 

Rent Roll

 

[See attached pages.]

 

 



 